

116 HR 3308 IH: Building STEAM Education Act of 2019
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3308IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Ms. Bonamici (for herself, Mr. Langevin, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the American Innovation and Competitiveness Act and the National Science Foundation Act of
			 2002 to incorporate art and design into certain STEM education programs.
	
 1.Short titleThis Act may be cited as the Building STEAM Education Act of 2019. 2.Incorporation of art and design into certain STEM education programs (a)STEM education advisory panel considerationsSection 303(c)(2) of the American Innovation and Competitiveness Act (42 U.S.C. 6621 note) is amended—
 (1)in subparagraph (H), by striking and at the end; (2)in subparagraph (I), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (J)ways to integrate art and design in STEM education programs to promote innovation..
 (b)National Science Foundation Mathematics and Science Education ProgramSection 9(a) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n(a)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (M), by striking and at the end;
 (B)by redesignating subparagraph (N) as subparagraph (O); and (C)after subparagraph (M), by inserting the following new subparagraph:
						
 (N)developing science, technology, engineering, and mathematics educational curriculum that incorporates art and design to promote creativity and innovation; and; and
 (2)in paragraph (10)(A)— (A)in clause (xi), by striking and at the end;
 (B)in clause (xii), by striking the period and inserting ; and; and (C)after clause (xii), by inserting the following new clause:
						
 (xiii)have a component that includes the integration of art and design principles and processes.. 